Urban Soccer, Inc. v Royal Wine Corp. (2017 NY Slip Op 02146)





Urban Soccer, Inc. v Royal Wine Corp.


2017 NY Slip Op 02146


Decided on March 23, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 23, 2017

Tom, J.P., Friedman, Mazzarelli, Kapnick, Kahn, JJ.


161186/15 3486 3485

[*1]Urban Soccer, Inc., Plaintiff-Appellant,
vRoyal Wine Corporation, Defendant-Respondent.


Wrobel Markham Schatz Kaye & Fox LLP, New York (Daniel F. Markham of counsel), for appellant.
Snitow Kaminetsky Rosner & Snitow, LLP, New York (Franklyn H. Snitow of counsel), for respondent.

Judgment, Supreme Court, New York County (Shirley Werner Kornreich, J.), entered August 22, 2016, dismissing the complaint, unanimously affirmed, with costs. Appeal from order, same court and Justice, entered on or about August 8, 2016, which, inter alia, granted defendant's motion to dismiss the complaint, unanimously dismissed, without costs, as subsumed in the appeal from the judgment.
The unambiguous rider to the sublease gave defendant sublessor the sole right to terminate the sublease and retain plaintiff's deposit if the City of New York did not consent to the sublease within five months of June 11, 2015 (see Rogan LLC. v YHD Bowery Commercial Unit LLC, 132 AD3d 612 [1st Dept 2015]). Plaintiff had no right to declare the sublease null and void, and certainly not before the passage of the five-month period.
We have considered plaintiff's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 23, 2017
CLERK